        Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_____________________________________________

UNITED STATES OF AMERICA,

                                 Plaintiff,

                                                                ORDER
              vs.                                             20-MJ-574-MJP-4

JAKEEL IRVIN a/k/a TICK,

                              Defendant.
_____________________________________________

       Pedersen, M.J. The matter is before the Court on the government’s motion,

made on the record orally on April 15, 2020, to detain the defendant pending the

resolution of the charges filed against him. The parties have proffered information to

the Court at a hearing on the record held on April 20, 2020. Defendant appeared by

video link from the Monroe County Jail, his retained counsel, Michael Schiano, Esq.,

appeared via telephone link, and Cassie Kocher, AUSA, represented the government.

Both sides proceeded by proffer. After reviewing the facts, and applying the law, I

find that no condition or combination of conditions can reasonably assure the

appearance of the defendant or the safety of the community. Therefore, I order the

defendant detained.

                              FINDINGS OF FACT
       Based on the proffers, as well as the information contained in the affidavit

supporting the complaint and the Pretrial Services report, I make the following

findings of fact:




                                              1
Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 2 of 14




 1. A criminal complaint was brought before the undersigned on April 10,
    2020, alleging that between in or about April 2018 and December 2018,
    in the County of Monroe in the Western District of New York and
    elsewhere, defendant Jakeel Irvin a/k/a Tick (“Defendant” or “Irvin”),
    with others known and unknown, did conspire to possess with intent to
    distribute, and to distribute, 40 grams or more of a mixture and
    substance containing a detectable amount of fentanyl, a Schedule II
    controlled substance; a mixture or substance containing a detectable
    amount of heroin, a Schedule I controlled substance; and a mixture or
    substance containing a detectable amount of cocaine, a Schedule II
    controlled substance, all in violation of Title 21, United States Code,
    Sections 84l(a)(l) and 846.
 2. Defendant faces a minimum of five years, and a maximum of 40 years
    of imprisonment if convicted of the charged offenses.

 3. In April of 2018, law enforcement began investigating the drug
    trafficking activities of individuals selling controlled substances in the
    area of Wilkins Street between Thomas Street and Joseph Avenue,
    Rochester, New York, Western Judicial District of New. The
    investigation was triggered by several overdose deaths that were all
    linked to a phone number for co-defendant Jonathan Torres. The
    investigation revealed that Jonathan Torres a/k/a Joey a/k/a Joey Crack
    (“J. Torres”), was the leader of a Rochester-based drug trafficking
    organization (hereinafter referred to as the TORRES DTO or DTO) that
    was responsible for distributing cocaine, and substances containing a
    mixture of heroin and fentanyl in the City of Rochester. Members of the
    organization also possessed firearms in furtherance of the organization's
    drug trafficking activity.

 4. The investigation revealed that Defendant, 25 years old of 83 Bernard
    Street, Rochester, New York, obtained quantities of drugs for sale and
    distributed controlled substances in furtherance of the conspiracy.
    While J. TORRES was in custody, IRVIN took over many duties to
    ensure the DTO remained operational. IRVIN has a November 18, 2013
    conviction in Rochester City Court for Loitering and was sentenced to
    90 days confinement.

 5. The investigation     involved   wiretaps    and   physical   and   video
    surveillance.

 6. The investigation revealed that IRVIN and JONES utilized 133 Thomas
    Street, Rochester, New York, as a “stash house” to store and distribute
    controlled substances.



                                 2
Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 3 of 14




 7. J. TORRES was arrested on August 27, 2018 and charged with Criminal
    Sale of a Controlled Substance in the Third Degree based upon the April
    26, 2018 undercover sale. He ultimately pled guilty to that charge on
    November 28, 2018 and was sentenced to two years imprisonment
    followed by two years of post-release supervision. J. TORRES was in
    custody from August 27, 2018 until his release from New York State
    Prison on January 23, 2020. While J. TORRES was in custody, IRVIN
    and JONES continued to run the DTO operations by monitoring the
    quantity of drugs sold, directing sales, and assisting with packaging of
    the controlled substances. 12. On        September     12,    2018    at
    approximately 3:35 p.m., an incoming call (Ref #704) was lawfully
    intercepted during the execution of an eavesdropping warrant over
    cellular telephone instrument (585) 481-9430 (Irvin Phone 1) from J.
    FIGUEROA over telephone instrument (585) 410-1529 (Figueroa Phone
    I). In sum and substance, J. FIGUEROA told IRVIN that he had
    something that he wanted IRVIN to test out. Based upon law
    enforcement’s training, experience, expertise, and knowledge of this
    investigation, they determined that this call demonstrated that J.
    FIGUEROA was a heroin/fentanyl supplier and that IRVIN was
    overseeing a network of heroin/fentanyl dealers. It is not uncommon for
    narcotics distributors to test a new product for purity and/ or potency
    before commencing sales.

 8. On September 29, 2018, at approximately 10:30 a.m., an incoming phone
    call (Ref #274) to IRVIN was lawfully intercepted during the execution
    of an eavesdropping warrant over cellular telephone instrument (585)
    481-9430 (Irvin Phone 1) from J. FIGUEROA utilizing telephone
    instrument (585) 410-1529 (Figueroa Phone 1). In sum and substance,
    IRVIN told J. FIGUEROA that he was out. J. FIGUEROA said "Let me
    call bro." Based on law enforcement’s experience and knowledge of this
    investigation, they determined that IRVIN and J. FIGUEROA were
    working in concert to supplying heroin/fentanyl to an open air drug
    market located at 133 Thomas Street. J. FIGUEROA told IRVIN that he
    needed to call his supplier, "Bro," in order to get more.




                                3
Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 4 of 14




 9. On September 29, 2018, at approximately 12:09 p.m., an outgoing call
    (Ref #2433) was lawfully intercepted during the execution of an
    eavesdropping warrant over cellular telephone instrument (585) 481-
    9430 (Irvin Phone I) to J. FIGUEROA utilizing telephone instrument
    (585) 410-1529 (Figueroa Phone 1). In sum and substance, J.
    FIGUEROA told IRVIN that he was on his way to pick it up and he had
    to wait for "Bro" to tell him he had it. IRVIN said he could have sold 50
    already. Based upon law enforcement’s training, experience, expertise,
    and knowledge of this investigation, they determined that IRVIN was
    waiting for J. FIGUEROA to deliver more heroin/fentanyl and the wait
    was slowing down the DTO's drug sales.

 10. On September 5, 2018, at approximately 5:49 p.m., an outgoing call (Ref
     #56) was lawfully intercepted during the execution of an eavesdropping
     warrant over cellular telephone instrument (585) 481-9430 (Irvin Phone
     I ) to JONES from cellular telephone instrument (585) 764-0910 (Jones
     Phone). In sum and substance, IRVIN and JONES discussed how much
     money was made from the girl and boy. JONES said she gave IRVIN
     $600 that was supposed to be put toward the $1600 they owed for the
     old boy. IRVIN said he paid for that and JONES should come over
     because he did not want to talk about it on the phone. Based upon law
     enforcement’s training, experience, expertise, and knowledge of this
     investigation they determined that it was clear that JONES and IRVIN
     were discussing the amount of heroin/fentanyl and cocaine that had
     been sold and their profits. Based upon law enforcement’s training and
     experience, they believed that $600 is the equivalent of 10 grams of
     heroin/fentanyl. This is one of the many calls that occurred while J.
     TORRES was in custody and demonstrates how IRVIN and JONES
     continued the DTO's operations despite J. TORRES's absence.

 11. On September 10. 2018, at approximately 4:09 p.m., an outgoing call
     (Ref #405) was lawfully intercepted during the execution of an
     eavesdropping warrant over cellular telephone instrument (585) 481-
     9430 (Irvin Phone 1) to JONES who was utilizing telephone instrument
     (585) 764-0910 (Jones Phone). In sum and substance, IRVIN told
     JONES that people were there waiting for her shit. JONES said she was
     still making it. IRVIN said they had been waiting for two hours and that
     they had to keep things moving because customers were angry they had
     to wait and because they were out of the other shit too. Based upon law
     enforcement’s training, experience, expertise, and knowledge of this
     investigation, they determined that JONES was supplying drugs to
     IRVIN and IRVIN was upset because he had several customers waiting
     to buy drugs. At the time of this call, JONES was at 221 Raines Park.
     At approximately 5:33 p.m. JONES left 221 Raines Park with D.

                                 4
Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 5 of 14




    TORRES in an SUV. JONES was wearing a back pack. Based upon the
    training and experience of the investigating , JONES left 221Raines
    Park to deliver drugs that she had just finished packaging for sale.

 12. On September 11, 2018, at approximately 6:46 p.m. a call was
     intercepted over Defendant’s phone (585) 481-9430, in which Defendant
     was speaking with a customer. The customer indicated he had received
     money from a third party and that he “had to go find him something.”
     Defendant responded “So why didn’t you just get it from over here,” to
     which the customer responded “Because he said I can’t, because you said
     I can’t get it from you.” Defendant responded “Yes you could bro, come
     back.” There are other calls between the Defendant and this customer.

 13. On October 11 , 2018, at approximately 11:08 a.m., an outgoing call (Ref
     #10111) was lawfully intercepted during the execution of an
     eavesdropping warrant over cellular telephone instrument (585) 764-
     0910 (Jones Phone) from JONES to D. TORRES utilizing telephone
     instrument (585) 300-1095 (Torres Phone l). In sum and substance,
     JONES directed D. TORRES to go see Tick a/k/a IRVIN and get $700.
     D. TORRES was then observed walking from Joseph Avenue to 133
     Thomas Street. Based upon law enforcement’s training, experience,
     expertise, and knowledge of this investigation, they determined that 133
     Thomas Street is a location where heroin/fentanyl and cocaine were sold
     and this location was controlled by and operated by IRVIN.
 14. On October 18, 2018, at approximately 1:18 p.m., an incoming call (Ref
     #12521) was lawfully intercepted during the execution of an
     eavesdropping warrant over cellular telephone instrument (585) 764-
     0910 (Jones Phone) to JONES from W.B. utilizing cellular telephone
     instrument (XXX) XXX-6714. In sum and substance, JONES told W.B.
     that she had given Tick $1,800 and that "what's his name" still had 4 or
     5 bundles on him. JONES stated that Tick a/k/a IRVIN gave her 16
     grams that came from Mach a/k/a J. FIGUEROA. Based upon law
     enforcement’s training, experience, expertise, and knowledge of this
     investigation, they determined that this call demonstrated that JONES
     was acting in concert with IRVIN a/k/a Tick and J. FIGUEROA a/k/a
     Mach, to sell controlled substances in the area of Wilkins Street and
     Thomas Street.
 15. The lawful wiretapping also demonstrated the Defendants use of
     violence and gun possession. On August 1, 2018, at approximately 11:17
     p.m., an outgoing call (Ref# l 959) was intercepted over telephone
     instrument (585) 532-4040 (Torres Phone 2), to telephone instrument
     (XXX) XXX-9439. In sum and substance, J. TORRES called an unknown
     female and complained about a "beef” or argument some of his workers
     were having with another group. J. TORRES and a few of his workers

                                 5
       Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 6 of 14




             went over to fight the group and "Tick" a/k/a IRVIN, started shooting at
             the rival group. J. TORRES stated, "So all this shit but they gonna wait
             till I fucking pull up Tick going start fucking shooting at people . . . now
             everywhere I go, I gotta have my gun on me, because . . . man, ain't
             nobody gonna stop my flow."
          16. The investigation revealed that 133 Thomas Street, Rochester, NY was
              utilized by IRVIN. During the search of 133 Thomas Street on November
              29, 2018, officers recovered approximately $1,454.00 in United States
              currency, 81 baggies containing cocaine, a total of approximately 203
              baggies containing a mixture of heroin and fentanyl, assorted drug
              packaging paraphernalia, and multiple electronic devices. The
              recovered substances were tested by the Monroe County Crime Lab.

Background
      Defendant is 25 years old. He was born in Rochester, New York and has resided

there his entire life. His family consists of his parents, Nathaniel Irvin (age 48) and

Antoinette Latson (age 47) and his four siblings, Omar Latson (age 32), James

Johnson (age 30), Nathaniel Irvin (age 27), and Princess Irvin (age 24). His parents

and siblings all reside in Rochester, New York. Defendant indicated that he has a

good relationship with his parents.

      At the time of his arrest, Defendant had resided at 40 Strathmore Circle in

Rochester for two years with his girlfriend and their three children. Prior to that he

lived at 83 Bernard Street in Rochester with his girlfriend, and before that Defendant

reported that he lived with his mother at 1 Champlain Street in Rochester for two

years. However, 1 Champlain Street in Rochester is not a valid address.

      Defendant has been in a relationship with his girlfriend for two years, and

together they have two children and with another child on the way. Defendant’s

girlfriend’s four-year-old child from a previous relationship also resides with them.

Defendant has indicated that he will return to their residence if released.


                                           6
        Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 7 of 14




      When interviewed by law enforcement, Defendant’s girlfriend stated that there

were no firearms at the Strathmore Circle residence. However, after Defendant

indicated that there was a shotgun at the residence, Defendant’s girlfriend admitted

the same. Defendant’s girlfriend also indicated that she has lived at 40 Strathmore

Circle in Rochester since 2018, and that she and Defendant also have a residence

located at 83 Bernard Street in Rochester, New York. Defendant’s counsel proffered

that 83 Bernard Street was the residence in which Defendant lived when the couple

broke up for a short period of time.

      Defendant does not have a GED. He last attended 10th grade. He does not have

a U.S. passport and has never travelled outside of the United States. Defendant is

unemployed and has never held a job. However, he receives Social Security/Disability

Income. He also earns approximately $2,400.00 a year breeding French bulldogs and

pit bulls. Defendant’s girlfriend indicated that she would be able to help with bail

should Defendant be released.

      Defendant has suffered gunshot wounds on at least two separate occasions. In

2013, he was shot in both legs. On March 24, 2020, Defendant was shot in his right

arm. Defendant was also involved in a dirt bike accident several years ago. Defendant

has trouble walking. It appears that Defendant is in good mental health. He does not

drink or use illegal drugs, and has never attended any substance abuse treatment

program.

   Defendant does not have a significant criminal history, only having been charged

with loitering in 2013, for which he was sentenced to 90 days in jail. He was not on



                                         7
       Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 8 of 14




parole or probation at the time of the instant offense. However, Defendant is well

known to law enforcement. The government obtained 37 pages of Field Interview

Forms (“FIF”) going back to 2016, which documents Defendant’s extensive history of

contacts with law enforcement. The FIFs reveal that Defendant is a documented True

Boon gang member, which was determined by individuals with whom he associates,

social media, and information from citizens. Moreover, the FIFs indicated that

Defendant has been involved in on-going drug dealing. For example,

         •   On April 1, 2020, a concerned citizen told law enforcement that

             Defendant was running drug sales at 85 Thomas Street and details

             given by the concerned citizen were corroborated by police, including the

             vehicle out of which Defendant was operating.

         •   In April 2020, a concerned citizen called about Defendant running a

             gatehouse at 21 Bloomingdale Street. Law enforcement executed a

             search warrant at this location on March 11, 2020, and found 54 bags of

             cocaine, 74 envelopes of fentanyl, new and unused packaging in the

             kitchen, and 200 envelopes of fentanyl that were buried in the backyard.

         •   In December 2016 and November 2015, law enforcement was provided

             with information that Defendant was selling drugs on Wilkins Street

             and he would hide the drugs in a trash can. Law enforcement responded

             to the November 2015 call and recovered 23 bags of crack cocaine, 30

             bags of powder cocaine, and 34 bags of heroin on the west side of 146

             Wilkins Street.



                                          8
        Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 9 of 14




          •   In February 2016, law enforcement received intelligence that Defendant

              was selling out of a vehicle on Wilkins Street and the concerned citizen

              stated that he or she saw a gun and money in the vehicle. The vehicle

              described was known to law enforcement.

      In addition to documented gang ties, the FIFs also demonstrated Defendant’s

links to violence. On July 19, 2016, law enforcement responded to 26 Peckham Street

for shots fired and received information that led them to believe that Defendant was

the target of the shooting. Defendant has also been seen in the company of an

individual who is incarcerated for violent crimes and drug crimes and an individual

who was murdered in 2018. The Rochester Police Department has received

information that Defendant has hired an individual to shoot people.

      Finally, on March 24, 2020, at approximately 9:40 p.m. in Rochester, New

York, Defendant was shot in his right arm by an individual named LaShawn Miller.

Defendant sought emergency medical services at a hospital but was uncooperative

when police attempted to question him about the shooting. Defendant told police he

did not know where the shooting occurred. It is alleged that Defendant has an on-

going dispute with Mr. Miller and his son, LaShawn Miller Henderson. After the

shooting, Defendant posted on Facebook that he was shot with a .22 caliber gun and

commented: “Word to [ ]. I love this shit. [ ] I’ma show a nigga how it go.”

                         STANDARD OF LAW
      The government is moving for detention on both risk of flight and

dangerousness grounds. For risk of flight, the government bears the burden of

showing by a preponderance that no condition or combination of conditions will

                                           9
       Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 10 of 14




reasonably assure the defendant’s presence in court. For dangerousness, the

government bears a higher burden of clear and convincing evidence that no condition

or combination of conditions will reasonably assure the safety of any other person and

the community.

Presumption
      The government is relying on the presumption pursuant to 18 U.S.C.

3142(e)(3)(A), which states:

      (3) Subject to rebuttal by the person, it shall be presumed that no
      condition or combination of conditions will reasonably assure the
      appearance of the person as required and the safety of the community if
      the judicial officer finds that there is probable cause to believe that the
      person committed—

             (A) an offense for which a maximum term of imprisonment of ten
             years or more is prescribed in the Controlled Substances Act (21
             U.S.C. 801 et seq.), the Controlled Substances Import and Export
             Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46;

      The presumption alone is enough to show that detention is warranted, unless

the defendant produces some evidence relating to the “G” factors in 18 U.S.C.

§ 3161(g). In that case, the presumption drops out, but is still a factor to consider

along with the G factors.

      A defendant bears the burden of forward with evidence to rebut the

presumption, but the burden of persuasion remains on the government. See United

States v. Martir, 782 F.2d 1141, 1144 (2d Cir. 1986) (pertaining to the risk of flight);

see also United States v. Rounds, 619 Fed. App’x 40 (2d Cir. 2015) (summ. order)

(applying presumption to both risk of flight and dangerousness).




                                          10
          Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 11 of 14




G factors
      In determining whether there are conditions of release that will reasonably

assure the appearance of the person as required and the safety of any other person

and the community, the Court is required to consider the available information

concerning—

      (1) the nature and circumstances of the offense charged, including whether the

offense is a crime of violence, a violation of section 1591, a Federal crime of terrorism,

or involves a minor victim or a controlled substance, firearm, explosive, or destructive

device;

      (2) the weight of the evidence against the person;

      (3) the history and characteristics of the person, including—

      (A) the person’s character, physical and mental condition, family ties,

employment, financial resources, length of residence in the community, community

ties, past conduct, history relating to drug or alcohol abuse, criminal history, and

record concerning appearance at court proceedings; and

      (B) whether, at the time of the current offense or arrest, the person was on

probation, on parole, or on other release pending trial, sentencing, appeal, or

completion of sentence for an offense under Federal, State, or local law; and

      (4) the nature and seriousness of the danger to any person or the community

that would be posed by the person’s release.

                          CONCLUSIONS OF LAW
      Based upon my findings of fact I make the following conclusions of law. With

regard to the first (g) factor—the nature and circumstance of the offense charged,


                                           11
       Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 12 of 14




Defendant is charged with conspiring to possess with intent to distribute, and to

distribute, 40 grams or more of a mixture and substance containing a detectable

amount of fentanyl, a Schedule II controlled substance; a mixture or substance

containing a detectable amount of heroin, a Schedule I controlled substance; and a

mixture or substance containing a detectable amount of cocaine, a Schedule II

controlled substance, all in violation of Title 21, United States Code, Sections 84l(a)(l)

and 846. Since the charged offense involves controlled substances, this factor weighs

in favor of detention.

       The second (g) factor is the weight of the evidence against the person.

       it is clear that the harm to society caused by narcotics trafficking is
       encompassed within Congress’ definition of “danger.” Senate Report,
       supra, at 15, reprinted in 1984 U.S. Code Cong. & Ad. News at 3198.
       Yet, the degree of that danger remains critical under § 3142(g). To
       determine that degree and decide if a defendant should be detained, a
       judicial officer must weigh factors such as the nature and circumstances
       of the crime charged, whether it involved violence or drugs, the personal
       history of the person, the seriousness of the danger posed by the person’s
       release, and the evidence of the individual's guilt.

United States v. Leon, 766 F.2d 77, 81 (2d Cir. 1985).

       The evidence against Defendant, amassed through surveillance, wiretaps, and

search warrants demonstrating his involvement in possessing and distributing

controlled substances, and engaging in violence, and in particular, shooting at

people 1, as discussed above, is strong and powerfully weighs in favor of detention.

       With regard to the third (g) factor, while Defendant does appear to have strong

ties to the community and does not have a significant criminal history, the Complaint,


1As the United Supreme Court has noted, “drugs and guns are a dangerous combination.” Smith v
United States, 508 U.S. 223, 240 (1993).

                                             12
       Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 13 of 14




wiretap conversations and FIFs demonstrate Defendant’s repeated behavior of selling

controlled substances and utilizing violence in connection with the same. This factor

weighs in favor of detention.

      With regard to the final (g) factor, the nature and seriousness of the danger to

any person or the community that would be posed by Defendant’s release, Defendant

has been charged with possessing and distributing large amounts of controlled

substances. Further, Defendant allegedly was part of a drug ring that engaged in

violence in connection with its possession and distribution of controlled substances.

In addition, Defendant was recently shot by someone with whom he has an on-going

dispute and there is a risk of retaliation. Defendant is also a documented member of

the True Boons gang. These facts demonstrate that Defendant is a danger to the

community, and weigh in favor of detention.

      Based upon the forgoing, I find by a preponderance of the evidence that no

condition or combination of conditions will reasonably assure Defendant’s presence

in court. Defendant is a flight risk given that he is facing serious criminal charges

which, if convicted, Defendant faces a minimum prison sentence of five years and a

maximum prison sentence of forty years. He could also be responsible for a large

monetary fine.

      Moreover, based upon my findings of fact and the presumption under 18 U.S.C.

§ 3142(e)(3)(A), I find, by clear and convincing evidence, that no condition or

combination of conditions could reasonably assure that Defendant, if released on

these charges, would not resume his activities related to possessing and distributing



                                         13
       Case 6:20-mj-00574-MJP Document 19 Filed 04/23/20 Page 14 of 14




controlled substances and engaging in violence. Consequently, I order him detained

pending trial. Defendant may, of course, have an exception to my ruling, and may

appeal it to the district court.

SO ORDERED.

DATED:        April 23, 2020
              Rochester, New York
                                            __________________________________
                                            MARK W. PEDERSEN
                                            United States Magistrate Judge




                                       14
